State of New York
Court of Appeals
                                                         This memorandum is uncorrected and subject to
                                                       revision before publication in the New York Reports.




 No. 38 SSM 29
 Karen L. Battaglia,
          Appellant,
       v.
 MDC Concourse Center, LLC,
 et al.,
          Respondents.




 Submitted by John A. Collins, for appellant.
 Submitted by Kelly J. Philips, for respondents MDC Concourse Center, LLC et al.
 Submitted by Kevin E. Loftus, for respondent R. D. Trucking & Transportation, Inc.




 *    *    *     *    *      *   *     *    *     *    *      *     *     *      *     *     *

 On review of submissions pursuant to section 500.11 of the Rules, order affirmed, with
 costs. In this context, defendants MDC Concourse Center, LLC; McGuire Development
 Company, LLC; Maguire Management Company, LLC; and R.D. Trucking &
 Transportation, Inc. established prima facie their entitlement to judgment as a matter of
 law by “submitting uncontroverted evidence that a storm was ongoing at the time of
 [plaintiff]’s fall” (Sherman v New York State Thruway Auth., 27 NY3d 1019, 1021
 [2016]). In opposition, plaintiff failed to raise a triable question of fact. Chief Judge
 DiFiore and Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.


 Decided February 18, 2020